Case 2:15-cv-07916-AB-GJS Document 79 Filed 04/09/19 Page 1 of 2 Page ID #:1008



  1

  2

  3

  4

  5

  6

  7

 8

  9

 10

 11                       IN THE UNITED STATES DISTRICT COURT
 12                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 13                                  WESTERN DIVISION
 14

 15   EMIDIO “MIMI” SOLTYSIK,                   )   Case #2:15-cv-07916-AB-GJSx
                                                )
 16                                             )
            Plaintiffs,                         )   [Proposed] ORDER
 17                                             )   DISMISSING
      vs.                                       )   CALIFORNIANS TO
 18                                             )
                                                )   DEFEND THE OPEN
 19
      ALEX PADILLA, California Secretary        )   PRIMARY WITH
      of State & DEAN LOGAN,                    )   PREJUDICE
 20
                                                )
      Registrar/Recorder/County Clerk of        )
 21
      the County of Los Angeles,                )   JUDGE: Hon. Andre Birotte, Jr.
 22
                                                )   COURTROOM: 4
                                                )
            Defendants,                         )
 23
                                                )
 24   CALIFORNIANS TO DEFEND THE                )
                                                )
 25
      OPEN PRIMARY,                             )
                                                )
 26         Proposed Intervener-Defendant.      )
                                                )
 27                                             )
                                                )
 28
      ___________________________________________________________________________
      ORDER DISMISSING INTERVENOR-DEFENDANT                    CASE NO. 2:15-cv-07916-AB-GJSx
      CALIFORNIANS TO DEFEND THE OPEN PRIMARY
Case 2:15-cv-07916-AB-GJS Document 79 Filed 04/09/19 Page 2 of 2 Page ID #:1009



  1          Pursuant to the stipulation of the Parties, IT IS HEREBY ORDERED
  2   THAT the CALIFORNIANS TO DEFEND THE OPEN PRIMARY shall be
  3   dismissed from this action as intervenor-defendants herein, with prejudice as
  4   to the claims raised in the Complaint (Dkt. #1). CADOP agrees to abide by
  5   any judgment ultimately issued with respect to those claims.
  6

  7

 8

  9

 10   Dated: April 9, 2019                      ____________________________
                                                Hon. Andre Birotte, Jr.
 11
                                                Judge, United States District Court
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      ___________________________________________________________________________
      ORDER DISMISSING INTERVENOR-DEFENDANT                      CASE NO. 2:15-cv-07916-AB-GJSx
      CALIFORNIANS TO DEFEND THE OPEN PRIMARY                                             Page 1
